 1   Melissa Newel (#148563)
     NEWEL LAW
 2   2625 Alcatraz Ave., Suite 132
 3   Berkeley, CA 94705
     (510) 316-3827
 4   mnewel@newellawfirm.com

 5   Attorney for Plaintiff
     JONATHAN WILLIAMS
 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JONATHAN WILLIAMS,                                No. 1:18-CV-00537 (SKO)
12                       Plaintiff,
13           v.                                         MOTION AND ORDER FOR ONE-DAY
                                                        EXTENSION TO FILE PLAINTIFF’S
14    NANCY A. BERRYHILL,                               OPENING BRIEF
      ACTING COMMISSIONER OF
15    SOCIAL SECURITY,                                  (Doc. 15)
16                       Defendant.
17

18          On January 29, 2019, Plaintiff filed a motion for an extension of time to file his Opening
19   Brief (the “Motion”) (Doc. 15), one day after his Opening Brief was to be served. (See Doc. 13.)
20   The Motion requests an extension until January 29, 2019, to file his Opening Brief and represents

21   that Defendant does not oppose the motion. (Doc. 15 at 1.) Plaintiff filed his Opening Brief on

22   January 29, 2019. (Doc. 14.)

23          The Court may extend time to act after the deadline has expired because of “excusable

24   neglect.” Fed. R. Civ. P. 6(b)(1)(B). Here, Plaintiff’s counsel demonstrates good cause to support

25   the request for an extension of time (see Fed. R. Civ. P. 16(b)(4)), and represents that the extension

26   is requested after the deadline “due to unforeseen computer malfunction/technical difficulties.”

27   (Doc. 15 at 1.)

28
 1            While the Court understands that computer difficulties may happen from time to time,

 2   PLAINTIFF’S COUNSEL IS ADMONISHED that the Court dedicates substantial resources to

 3   moving cases forward efficiently and expects the parties to do the same including not waiting until

 4   the eleventh hour to file critical documents. Despite Plaintiff’s counsel’s post hoc request, given

 5   the absence of bad faith or prejudice to Defendant (as evidenced by her lack of opposition to an

 6   extension of time after the deadline), as well as the liberal construction of Fed. R. Civ. 6(b)(1) to

 7   effectuate the general purpose of seeing that cases are tried on the merits, see Ahanchian v. Xenon

 8   Pictures, Inc., 624 F.3d 1253, 1258–59 (9th Cir. 2010), the Court GRANTS Defendant’s request.

 9   The parties are cautioned that future post hoc requests for extensions of time will be viewed

10   with disfavor.

11            IT IS HEREBY ORDERED that Plaintiff’s request for an extension of time to his

12   Opening Brief, is GRANTED nunc pro tunc to January 29, 2019, the date the Opening Brief was

13   filed. (See Doc. 14.) All other deadlines set forth in the Scheduling Order (Doc. 5) are modified

14   accordingly.

15
     IT IS SO ORDERED.
16

17   Dated:     January 30, 2019                                  /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
